1    AARON D. FORD
      Attorney General
2    ALEXANDER J. SMITH (Bar No. 15484C)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue
     Suite 3900
5    Las Vegas, Nevada 89101
     (702) 486-4070 (phone)
6    (702) 486-3773 (fax)
     Email: ajsmith@ag.nv.gov
7
     Attorneys for Defendants
8    Kim Thomas, Julio Calderin,
     Brian Williams, James Dzurenda,
9    Harold Wickham, and Richard Snyder

10

11                           UNITED STATES DISTRICT COURT

12                                   DISTRICT OF NEVADA

13   ANTHONY PRENTICE,                                     Case No. 2:18-cv-01801-APG-VCF

14                     Plaintiff,
                                                        DEFENDANTS’ MOTION TO
15   v.                                               EXTEND BY FIFTEEN DAYS THE
                                                       DEADLINE TO RESPOND TO
16   JAMES DZURENDA, et al.,                          PLAINTIFF’S FEBRUARY 8, 2021
                                                         DISCOVERY REQUESTS
17                     Defendants.
                                                               (SECOND REQUEST)
18

19         Defendants, Kim Thomas, Julio Calderin, Brian Williams, James Dzurenda, Harold

20   Wickham, and Richard Snyder, by and through counsel, Aaron D. Ford, Nevada Attorney

21   General, and Alexander J. Smith, Deputy Attorney General, of the State of Nevada, Office

22   of the Attorney General, hereby move to extend the time in which to respond to Plaintiff

23   Anthony Prentice’s February 8, 2021 discovery requests. For the reasons outlined below,

24   Defendants require an additional fifteen days; this will take the May 12, 2021 deadline (as

25   ordered by ECF No. 72 at 1) to May 27, 2021. Defendants have good cause for an extension,

26   and Prentice will not be prejudiced by this second extension.1

27         1 Because Defendants previously demonstrated good cause (ECF No. 66), an April
28   30, 2021 order (ECF No. 72) extends the deadline date of Prentice’s February 8, 2021
     discovery requests to May 12, 2021.


30                                           Page 1 of 6
1                      MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    LAW AND ARGUMENT
3          A.     Rule 6(b), Federal Rules Of Civil Procedure
4          Rule 6(b)(1), Federal Rules of Civil Procedure, governs an extension of time:
5                 When an act may or must be done within a specified time, the
                  court may, for good cause, extend the time: (A) with or without
6                 motion or notice if the court acts, or if a request is made, before
                  the original time or its extension expires; or (B) on motion made
7                 after the time has expired if the party failed to act because of
                  excusable neglect.
8

9          Under Rule 6, good cause is not a rigorous or high standard, and courts have

10   construed the test broadly. Ahanchion v. Kenan Pictures, 624 F.3d 1253 (9th Cir. 2010).

11   Rule 6(b) “[is] to be liberally construed to effectuate the general purpose of seeing that cases

12   are tried on the merits.” Rodgers v. Watt, 722 F.2d 456, 459 (9th Cir. 1983); Wong v. Regents

13   of the Univ. of Calif., 410 F.3d 1052, 1060 (9th Cir. 2005) (“Of course, courts should not

14   mindlessly enforce deadlines.”) An action should be decided on its merits and not on a

15   technicality. Rodriguez v. Village Green Realty, LLC, 788 F.3d 31, 47 (2d. Cir. 2015) (citing

16   Cargill, Inc. v. Sears Petroleum & Transp. Corp., 334 F. Supp. 2d 197, 247 (NDNY 2014)

17   and observing that there is a strong preference for resolving a dispute on its merits). See

18   generally 1 Moore’s Federal Practice, §6.06[3] (Matthew Bender 3d Ed.).

19         B.     Local Rules IA 6-1 And 26-3

20         LR IA 6-1 requires that a motion to extend time must state the reasons for the

21   extension requested and will not be granted if requested after the expiration of the specified

22   period unless the movant demonstrates that the failure to file the motion before the

23   deadline expired resulted because of excusable neglect. LR 26-3 requires that a motion to

24   extend any date set by the discovery plan, scheduling order, or other order must, as well as

25   satisfying the requirements of LR IA 6-1, demonstrate good cause for the extension, and

26   such a motion filed after the expiration of the deadline will not be granted unless the

27   movant demonstrates that the failure to act resulted from excusable neglect.

28   ///



30                                             Page 2 of 6
1          Finally, LR 26-3 lists four factors that are considered upon adjudication of a motion
2    to extend a discovery deadline or to reopen discovery: (a) a statement specifying the
3    discovery completed; (b) a specific description of the discovery that remains to be completed;
4    (c) the reasons why the deadline was not satisfied or the remaining discovery was not
5    completed within the time limits set by the discovery plan; and (d) a proposed schedule for
6    completing all remaining discovery.2
7          C.      Rules 33, 34, And 36, Federal Rules Of Civil Procedure
8          Rule 33(b)(2) requires a responding party to serve any answer and objection to an
9    interrogatory within thirty days after being served with the interrogatories, and the court
10   may extend the time. Rule 34(b)(2)(A) requires the party to whom a request for the
11   production of documents is directed to respond in writing within thirty days after being
12   served, and the court may extend the time. Rule 36(a)(3) governs the time limit for
13   responding to a request for an admission; a matter is deemed admitted unless, within thirty
14   days after being served, the party to whom the requested is directed serves on the
15   requesting party a written answer or objection. As with Rules 33 and 34, the court may
16   extend the time.
17         D.      Good Cause Exists For Extending A Second Time The Deadline To
                   Respond, Thus The Court Should Grant Defendants’ Motion To
18                 Extend By Fifteen Days The Deadline To Respond To Prentice’s
                   February 8, 2021 Discovery Requests
19

20         Prentice has served the following discovery requests on Defendants:

21         •    Requests for Admission (RFA) to Snyder — Due 5/12/2021
           •    RFA to Dzurenda — Due 5/12/2021
22         •    RFA to Williams — Due 5/12/202
           •    RFA to Thomas — Due 5/12/2021
23         •    RFA to Calderin — Due 5/12/2021
           •    RFA to Wickham — Due 5/12/2021
24         •    Interrogatories (Rogs) to Calderin — Due 5/12/2021
           •    Rogs to Thomas — Due 5/12/2021
25         •    Rogs to Snyder — Due 5/12/2021
           •    Rogs to Dzurenda — Due 5/12/2021
26
           2 LR 26-3 lists four factors that are considered. Arguably, these apply only when a
27
     party moves for an extension to extend a discovery deadline or to reopen discovery; here,
28   Defendants neither move to extend a discovery deadline nor move to reopen discovery, so
     they are not discussed in the analysis.


30                                            Page 3 of 6
           Case 2:18-cv-01801-APG-VCF Document 73 Filed 05/12/21 Page 4 of 6


1          •   Rogs to Wickham — Due 5/12/2021
           •   Rogs to Williams — Due 5/12/2021
2          •   Request for the production of documents (RFPD) to Calderin — Due
               5/12/2021
3          •   RFPD to Snyder — Due 5/12/2021
           •   RFPD to Williams — Due 5/12/2021
4          •   RFPD to Wickham — Due 5/12/2021
           •   RFPD to Thomas — Due 5/12/2021
5

6          For the reasons outlined below, Defendants require an additional fifteen days in

7    which to respond to all of the above.

8          Prentice has requested an extensive amount of discovery: seventeen separate

9    requests from a total of six defendants. Due to the voluminous amount of discovery,

10   obtaining responses to these requests and formatting the responses and any relevant

11   objections (in addition to producing the requested information itself) is taking much longer

12   than expected. Also, the paralegal assigned to this case has recently been off on furlough

13   leave and on sick leave.

14         Second, germane to this delay—which has affected timely responses in several other

15   cases—the State of Nevada has ordered its first execution in two years, and all available

16   staff have been roped in to deal with the case, including attorneys and paralegals, the latter

17   of whom assist with much of the discovery-related work. See State of Nevada v Zane Floyd

18   8th JD A-21-832952-W; 8th JD 99C159897 with a determination of warrant on May 12,

19   2021; Floyd v State of Nevada, 9th Cir. 14-99012; USDC 2:06-cv-00471-RFB-CWH (the

20   habeas challenges to the protocol); and Floyd v Daniels USDC 3:21-cv-00176-MMD-CLB

21   (Section 1983 suit regarding the protocol).

22         An evidentiary hearing was held in the Section 1983 suit on Thursday May 6, which

23   will likely result in further hearings and action by the State and the court. Additionally,

24   the District Court Judge set briefing on protective orders as to deliberative process

25   exceptions with a single day turnaround for both sides. This has inevitably had a short-

26   term impact on operations across the Division and has consumed much of the paralegals’

27   time in addition to their usual discovery-related responsibilities.

28   ///



30                                            Page 4 of 6
1          E.    Meet And Confer
2          In order for the court to consider a discovery motion, LR 26-6 requires the movant to
3    meet and confer with the opposing party. Defense counsel met and conferred telephonically
4    with Prentice on May 12, 2021, and Prentice stated that he does not oppose this motion.
5    II.   CONCLUSION
6          Defendants demonstrate good cause for extending the May 12, 2021 discovery
7    response deadlines by fifteen days. This request will not affect the overall discovery
8    deadline of August 4, 2021 (ECF No. 50). Defendants respectfully request an extension of
9    time to May 27, 2021, to respond to all of Prentice’s outstanding discovery requests dated
10   February 8, 2021.
11         DATED this 12th day of May, 2021.
12                                          AARON D. FORD
                                            Attorney General
13
                                            By: /s/ Alexander J. Smith
14                                             ALEXANDER J. SMITH (Bar No. 15484C)
                                               Deputy Attorney General
15
                                               Attorneys for Defendants
16

17

18

19                                           ORDER
20                                             IT IS SO ORDERED.
21                                             DATED this 18th_ day of May,
22                                            2021.
23
                                             UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28


30                                          Page 5 of 6
           Case 2:18-cv-01801-APG-VCF Document 73 Filed 05/12/21 Page 6 of 6


1                                  CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on May 12, 2021, I electronically filed the foregoing DEFENDANTS’ MOTION
4    TO   EXTEND       BY    FIFTEEN       DAYS     THE     DEADLINE      TO   RESPOND        TO
5    PLAINTIFF’S FEBRUARY 8, 2021 DISCOVERY REQUESTS (SECOND REQUEST)
6    via this Court’s electronic filing system. Parties who are registered with this Court’s
7    electronic filing system will be served electronically.
8          Anthony Prentice, #74880
           High Desert State Prison
9          P.O. Box 650
           Indian Springs, Nevada 89070
10         Email: HDSP_LawLibrary@doc.nv.gov
           Plaintiff, Pro Se
11

12
                                              /s/ Carol A. Knight
13                                            CAROL A. KNIGHT, an employee of the
                                              Office of the Nevada Attorney General
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30                                            Page 6 of 6
